Title: John Adams to John Jay, 31 January 1785
From: Adams, John
To: Jay, John


        
          Private.
          Dear Sir.
          Auteuil January 31. 1785.
        
        Last Night, I had a visit from the Marquis, whom I was glad to see, for a variety of Reasons: his Representations of the Commerce, the Union, and the other Circumstances of our Country are very flattering and as he has so lately seen so many Parts, he was able to give more Information, than the generality of other Travellers. His views are now opening, at least in confidence to me, and his aspiring Soul, aims at Objects in Europe, as grand and glorious as those he has obtained in America. You may be surprized, that he should make me his first Confident, as he declares to me he has; because that I, any more than you, never flattered him so much as some others. But if I had your Cypher, which I pray you, to remember, I would explain to you enough, to convince you, that what he declares is not surprizing, because it would appear to you, that I am the only Man in France, to whom he ought naturally to open himself the first. from these Hints you may guess the whole matter. His Plan, I must say, is as laudable, as it is sublime; but I doubt the possibility of his Success.— I thank you for your Letter of the 13. Decr: which was brought by him.— surrounded as you are, by so many experienced Men, your friends, you are much to be envied. I find myself sometimes disposed to write Elegies and Jeremiads upon my Exile in imitation of Ovid and Cicero, but to avoid such thoughts as much as possible, I make a little America of my own Family.
        You make me happy in the hope, that all Claims are soon to be settled, between Mass: & N: York. Let brotherly Love continue, and all Jealousies be done away. from the general Air of Things, I expect to hear that Congress, are fixed in some part of New York.
        What are we to do? you know it to be impossible to live upon what is now allowed us, without disgracing our Country, and obstructing its’ service, and Interests. what am I to do, too, in another affair. I alone of all your Servants, in Europe, have any Money. Franklin you know, has had none, these two Years, almost, but what he was obliged to my bank for, and out of this he has paid Carmichael and Dumas. But now Mr: Morris’s orders to my Bankers, to advance Money, to Mr: Grand are out, what shall I do? I have no orders to advance any Money. I hope Congress, or their

Commissioners of the Treasury, or their Financier, will give Authority and orders to me, or to their Bankers in Amsterdam to advance the necessary Sums, and determine how much, and to whom, to pay the Interest to this Court, too, which is already due. And let me know whether I am to open a new Loan, in Holland. of those already opened, that of two millions of Guilders, being full, and the other of five millions of Guilders very nearly so.
        I am happy in my old Friend Jefferson, and in my young one Humphreys. We do Business at Passy, because the Dr: is wholly confined to his house. his stone has grown So painful, when he walks or rides that he has wholly renounced both. I learn from his Cousin Williams, and his Grandson, that he can no longer Walk, his hour in his Chamber as he used. He appears otherwise well, and strong, but the loss of his Exercise, must soon affect his Health in other Particulars.
        The Business we are about is slow Work. many Courts discover an aversion to treat here, or on any other Champ de Bataille, but their own Dominions or those of the U. States.— What shall we do with the Barbary Powers? brave them, or treat? if the latter, where shall we get Money? The English Papers tell a Thousand lies, to excite a Panic, but there is some real Danger. The friendly Principles of an Oswald had lost their Influence, before his Death, and excepting a good humoured New Year’s Ode, and an Invitation to Congress to send a Minister to London, I have seen no symptom of them for a long time.
        Your friend sincerely
        
          My Family joins with me in respects to Mrs: Jay.
        
      